DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 10-21-2020 & 2/23/2021.
Claims 1-19, 31 and 42-43 are presented for examination.
Claims 20-30, 32-41 and 42-48 are cancelled.
This application is a 371 of PCT/EP2019/052536 filed on 02/01/2019 which claims benefit of 62/653,972 filed on 04/06/2018.

Claim Objections
Claim 3 is objected to because of the following informalities:  
There is no antecedent basis for the limitation “the workflow”. The applicant is respectfully requested to substitute “the workflow” with “a workflow”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 8, 10-11, 13-15, 19, 31, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0035614) in view of Hackler et al. (JP 2006048053).
Re Claims 1, 11, 19, 31 and 42-43: Davis et al. teaches process and apparatus for providing durable plant tags for horticultural organization, which providing machine-readable indicia on the flexo plate {herein flexographic} (¶ 39+), wherein the machine-readable indicia {herein QR code 260} is configured to provide readability downstream of the washing or other non-cured-polymer-removal step without printing in the printing step (see fig.# 2C, ¶ 59+); embodying in the indicia information including instructions corresponding to the at least one variable operating parameter {herein tag parameters} for each of the processing machines or embodying in the indicia information corresponding to an address {herein the barcode is resolved by the application running on the hand held device to a website address that allows hand held device 112 to access a website on a server} in computer storage where said information resides (¶ 57+, 105-106+, 132-136+); reading {herein the handheld device 112 scans the printed QR code and then resolves it into a URL containing the plant ID} the indicia from the flexo plate using a reader in communication with at least a controller of each of the processing equipment configured to perform one of the process steps; and programming each of the processing equipment using the at least one variable operating parameter embodied in the indicia or stored at the address embodied in the indicia (¶ 132+).
Davis et al. fails to specifically teach washing or other non-cured-polymer-removal and optional cutting steps without printing in a printing step of a plate workflow.
Hackler et al. also teaches an apparatus and process for thermal development of a photosensitive element to form a flexographic printing plate (see ¶ 14-17+). 
In view of Hackler et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. non-cured-polymer-removal and optional cutting steps without printing in a printing step of a plate workflow so as to provide a liquid/water resistant surface and good tear resistance. 
Re Claim 2: Davis et al. as modified by Hackler et al. teaches method and system, wherein the indicia is configured to embody quality information indicative of printing properties associated with the plate, the process further comprising proofing the printing plate by analyzing the quality information embodied in the indicia.
Re Claim 3: Davis et al. as modified by Hackler et al. teaches method and system, wherein the workflow further includes a cutting step, a storage step, or a combination thereof (¶ 39+).
Re Claim 4: Davis et al. as modified by Hackler et al. teaches method and system, wherein the indicia comprises a QR-code (see fig.# 2C, ¶ 59+).
Re Claim 5: Davis et al. as modified by Hackler et al. teaches method and system, wherein the indicia comprises a bar code 121 (¶ 47+).
Re Claim 8: Davis et al. as modified by Hackler et al. teaches method and system, wherein the indicia comprises an RFID module {herein NFC tag module 255} (see fig.# 2C, ¶ 59).
Re Claim 10: Davis et al. as modified by Hackler et al. teaches method and system, wherein the indicia is disposed in a portion of polymer that comprises the plate (¶ 42+).

Re Claims 14-15: Davis et al. as modified by Hackler et al. teaches method and system, wherein one or more of the readers comprises a mobile device 112 (¶ 30+), wherein the indicia further comprises a plate identifier, the process further comprising using the mobile device to read the plate identifier {herein tag type 347 to identify the physical make up and construction of the tag} and identify the plate in between process steps (¶ 64+).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0035614) in view of Hackler et al. (JP 2006048053) as applied to claim 1 above, and further in view of Mormile (US 2002/0120493).
The teachings of Davis et al. have been discussed above.
Davis et al. fails to specifically teach the indicia is configured to embody quality information indicative of printing properties associated with the plate, the process further comprising proofing the printing plate by analyzing the quality information embodied in the indicia.
Mormile teaches flexographic platemaker project management and customer interface system, which includes proofing the printing plate by analyzing the quality information embodied in the indicia (¶ 51+).
In view of Mormile’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. proofing so as to verify the proper specifications and completion of the production.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0035614) in view of Hackler et al. (JP 2006048053) as applied to claim 1 above, and further in view of Plumer et al. (US 2011/0189600).
The teachings of Davis et al. have been discussed above.
Davis et al. fails to specifically teach that the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters.
Plumer et al. teaches method for automated control of processing parameters, wherein the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters (¶ 29+).
In view of Plumer et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters so as to provide visual encrypted data on the plate for enabling further actions/processing from authorized entities. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0035614) in view of Hackler et al. (JP 2006048053) as applied to claim 1 above, and further in view of Kuwabara et al. (JP 2002223095 A).
The teachings of Davis et al. have been discussed above.
Davis et al. fails to specifically teach that the indicia is a magnetic stripe.

In view of Kuwabara et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. that the indicia is a magnetic stripe so as to provide means of storing/encoding information using magnetic encryption.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0035614) in view of Hackler et al. (JP 2006048053) as applied to claim 1 above, and further in view of Kueckelmann et al. (EP 2428360 A1).
The teachings of Davis et al. have been discussed above.
Davis et al. fails to specifically teach that the indicia comprises a code disposed on a floor of the plate using clusters of microdots arranged according to the code, the process comprising imaging the microdots during a LAM layer imaging step.
Kueckelmann et al. teaches method of mounting printing plates, wherein the indicia comprises a code disposed on a floor of the plate using clusters of microdots arranged according to the code (¶ 19-29+).
In view of Kueckelmann et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. that the indicia comprises a code disposed on a floor of the plate using clusters of microdots arranged according to the code so as to apply additional security elements to the plate and add a layer of complexity to the production process.

Allowable Subject Matter
Claims 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach:
Re Claim 16: the indicia further comprises a plate identifier and the process further comprises providing a tracking controller for the workflow, the tracking controller in communication with each of the readers associated with each of the processing machines, reading the indicia from a plurality of in-process flexo plates in the workflow, communicating location of the in-process flexo plates to the tracking controller, and providing real-time tracking of workflow position for each of the plurality of in-process flexo plates;
Re Claim 17: providing the indicia on the flexo plate in a first location, conducting at least one processing step with the indicia in the first location, reading the indicia with a first reader after the at least one processing step, and reproducing the indicia in a second location prior to the printing step. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brate et al. (US 2012/0003588) teaches method of improving print performance in flexographic printing plates.

Miller et al. (US 2009/0195837) teaches method  for imaging flexographic plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887